Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments


Applicant's arguments directed to the newly amended claims filed 6/3/2022 have been fully considered but they are not persuasive. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Марченко Игорь Георгиевич et al.  (BY 13719 C1) [hereafter, Doc1] in view of Muller (US 20080087643 A1) in view of Atkin et al. (US 20110028293 A1) in view of Asakawa et al. (US 20140358271 A1) in view of Hachiman (JP H03276659 A) in view of Hamilton (US 20150061711 A1).

Regarding claims 1 and 7 ,  Doc1 teaches a method of evaluating a silicon wafer manufacturing process for mass-producing multiple silicon wafers [i.e. Batches], which comprises: 
performing lifetime measurement of silicon wafers such as polishing (Note: Hachiman provided translation –“It can ask for a profile of career lifetime of a … a raw wafer, a wafer in a process, a diode, a transistor, and a thyristor.” – It is known to measure/test life times of semiconductor material wafers, layers and/or devices though out processing ) mass-produced in the silicon wafer manufacturing process i within a surface of each of the mass produced silicon wafers and obtaining multiple lifetime measurement values for each of the mass-produced silicon wafers [i.e. average value for a batch].
It is noted Doc1 may be silent upon specifically measuring different locations over the surface of a wafer.  This is however implicit in the art.  When measuring and characterizing wafers by lifetime properties, is it known that measurements will be made at different locations.  See Muller ¶27 reproduced below for support.
[0027] With a spatially resolved measurement, the lifetime determination is performed at various locations of the wafer. Several selected points of the wafer surface can be measured here, for example. However, a denser network of points of the wafer surface can also be scanned, depending on the spatial resolution of the used measuring method.
It would be at least obvious if not implicitly inferred from Doc!, by one of ordinary skill in the art at the time of the invention that would use conventional techniques such as disclosed in Muller for measuring lifetime.  Such measurements take measurements at different locations over the surface of wafers.

Further Doc1 teaches, determining a representative lifetime measurement value for each of the mass produced silicon wafers from the multiple lifetime measurement values obtained for that wafer; 
obtaining, for a wafer group containing a plurality of the mass-produced silicon wafers, a lifetime measurement determination threshold; 
determining whether the wafer group comprises a silicon wafer having a lifetime outlier determined on the basis of the lifetime measurement determination threshold obtained for the wafer group among the multiple measurement values obtained for each of the mass produced silicon wafers in the wafer group (Doc1 teaches comparing batch measurements to a prototype batch.).

Regarding the limitation of obtaining the threshold value: “obtaining for a wafer group containing a plurality of the mass-produced silicon wafers, a lifetime measurement determination threshold using the lifetime measurement representative value for each of the silicon wafers included in the wafer group”  This step is not understood to provide a significant distinction over the prior art which may simple obtain a predetermined threshold value.  Conceptually a predetermined threshold may be the same of the real-time determined threshold value.  In this scenario the only differences is when the threshold value is decided upon.  This decision as understood is merely a mental subjective steps which does not provide any significant change in the process other that the reordering of the decision. Regardless of when the decision is made, the same further steps and results occur.  The batches are compared to the chosen threshold and determination weather the value is a outlier in order to insure a non-defective product.  The change in sequence of steps, (i.e. simply when the determination of threshold values is decided) in the absence of unexpected results and/or benefit is a obvious choice to one of ordinary skill in the art at the time of the invention.  See MPEP 2144.04 IV C.
For support demonstrating the common knowledge in the testing art, describing the concept of determining a threshold from measurements of a group of parts see Hamilton paragraph 55.  As described in Hamilton, one of ordinary skill in the art would perform the claimed determination step in the scenario where there is no known good data. One would perform the required lifetime tests on a batch/group of parts, determine a baseline value from the data.  
Similarly, one of ordinary skill in the art would be expected when reproducing the process of Doc1, be expected to develop and determine their own baseline (i.e. threshold).  This would include, similar to Hamilton, making the wafer lifetime measurements of at least a first group or batch and use the measured data to determine a baseline threshold for the lifetime measurement.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.


The further limitation of ”determining that: when no silicon wafer having the lifetime outlier is included, the manufacturing process allows a non-defective product to be produced; when a silicon wafer having the lifetime outlier is included, the manufacturing process may cause a defective product to be produced” is a implicit thought process of a production line in the semiconductor art.  In the manufacturing art it is as well-known concept to desire not producing defective products.  Producing defective parts costs time and money.   For support of the assertion monitoring production lines is commonplace see Atkin et al.  ¶23 which teaches the generic concept “ if a single processing component on the line goes out of tolerance or fails, then, due to the continuous nature of the production line, all parts passing that point are affected and production is effectively curtailed. Stopping the line to fix the problematic part causes the entire production run to come to a halt.”  
While Atkins in the references paragraph is referring to in-line processing , the same is true for batch processing.  See Asakawa et al. which teaches process control for batch processing that included monitoring, measuring, and testing of batch processing of wafers (Asakaw et al. ¶113).  As further shown in the process flow of figure 13, the measurement info is compared and determinations are made to adjust and control production to produced optimized and “not defective “ devices.

In view of both Atkin and Asakaw, it is would be obvious to one of ordinary skill in the art to used the measuring and comparing as disclosed in Doc1 to monitor patch processing of silicon wafers in order to mitigate or eliminate production of defective devices.

Further regarding claim 7, Doc 1 in view of Muller in view of Atkin and Asakaw disclose a silicon wafer manufacturing method, which comprises: 
mass-producing silicon wafers in a silicon wafer manufacturing process for mass-producing multiple silicon wafers; 
evaluating the manufacturing process (i.e. a polishing process ) by the evaluating such as polishing (See Hachiman provided translation –“It can ask for a profile of career lifetime of a lengthwise direction (depth direction) by carrying out angle strange polish to a raw wafer, a wafer in a process, a diode, a transistor, and a thyristor. [Effect of the Invention]” ); and 
further mass-producing silicon wafers in the manufacturing process when it is determined that the manufacturing process allows a non-defective product to be produced as a result of the evaluation (See regarding claim 1 – note fig. 13 of Askawa et al. During bath processing conditions are identified and conditions are adjusted appropriately. );
or 
further mass-producing silicon wafers in the manufacturing process after performing process maintenance work when it is determined that the manufacturing process may cause a defective product to be produced as a result of the evaluation  (See regarding claim 1 – note fig. 13 of Askawa et al. During bath processing conditions are identified and conditions are adjusted appropriately. ).




Regarding claim 2, Doc 1 in view of Muller in view of Atkin and Asakaw disclose a method of evaluating according to claim 1, which comprises determining that a cause of a defective product is included in processing performed to a silicon wafer having the lifetime outlier in the manufacturing process when it is determined that the manufacturing process may cause a defective product to be produced (See regarding claim 1).

Regarding claim 3, Doc 1 in view of Muller in view of Atkin and Asakaw disclose a method of evaluating according to claim 2, which comprises specifying a location with a lifetime outlier for the silicon wafer including the lifetime outlier, and further comprises determining, as a cause of a defective product, a member included in a device used for processing performed to the silicon wafer including the lifetime outlier and considered to have contacted the specified location (See regarding claim 1 – note fig. 13 of Askawa et al. During bath processing conditions are identified and conditions are adjusted appropriately. ).


Regarding claim 5, Doc 1 in view of Muller in view of Atkin and Asakaw disclose a method of evaluating according to any of claims 1 to 4, wherein the representative value is a median obtained from the multiple measurement values for each of the silicon wafers (See regarding claim 1).

Regarding claim 6, Doc 1 in view of Muller in view of Atkin and Asakaw disclose a method of evaluating according to claim 5, wherein the determination threshold is a value obtained on the basis of a maximum value of the medians of the silicon wafers included in the wafer group (See regarding claim 1).




Claim 4, 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Марченко Игорь Георгиевич et al.  [hereafter, Doc1] in view of Muller in view of Atkin et al. in view a Asakawa et al. in view of Hachiman in view of Gupta et al. (ASTM International, 1998 - Technology & Engineering - 392 pages)

Regarding claims 4 and 8, Doc 1 in view of Muller in view of Atkin and Asakaw in view of Hachiman disclose a method of evaluating according to claim 2.  The further limitation of wherein the processing determined to have the cause of the defective product is polishing processing using a silicon wafer polishing apparatus, does not clearly provide a distinction in the claimed process.  Lifetime properties may be caused by numerous processing parameter.  This language is effectively independent pre-solutional activity which may happen prior to the claimed invention. The measured lifetime may be conceivably be effected by some other means not specially polishing, without changing the claimed process. 
Regardless, the cited document Hachiman as translated states the known understanding in the art that life time measurements may taken basically anywhere desired during production of semiconductor devices.  Hachiman explicitly discloses  measurements of “polish to a raw wafer, a wafer in a process, a diode, a transistor, and a thyristor.” 


Further, CMP/polishing is one of the numerous process which can effect silicon lifetime.   Polishing is known to produce subsurface damage, thus effecting carrier lifetimes.  See Gupta et al. page 168+ for a publication describing the known cause and effect of polishing of Si.
In view of Gupta et al. it would be obvious to one of ordinary skill in the art that polishing may be the cause of a measured change in lifetime properties.

Regarding claim 9, Doc 1 in view of Muller in view of Atkin and Asakaw in view of Hachiman in view of Gupta et al. disclose a silicon wafer manufacturing method according to claim 7, wherein the evaluating method comprises determining that a cause of a defective product is included in processing performed to a silicon wafer having the lifetime outlier in the manufacturing process when it is determined that the manufacturing process may cause a defective product to be produced (See regarding claim 1 – note fig. 13 of Askawa et al. During bath processing conditions are identified and conditions are adjusted appropriately. ).


Regarding claim 10, Doc 1 in view of Muller in view of Atkin and Asakaw in view of Hachiman in view of Gupta et al. disclose a silicon wafer manufacturing method according to claim 9, wherein the evaluating method comprises specifying a location with a lifetime outlier for the silicon wafer including the lifetime outlier, and further comprises determining, as a cause of a defective product, a member included in a device used for processing performed to the silicon wafer including the lifetime outlier and considered to have contacted the specified location (See regarding claim 1 – note fig. 13 of Askawa et al. During bath processing conditions are identified and conditions are adjusted appropriately. ).


Regarding claim 11, Doc 1 in view of Muller in view of Atkin and Asakaw in view of Hachiman in view of Gupta et al. disclose a silicon wafer manufacturing method according to claim 9, wherein the processing determined to have the cause of the defective product is polishing processing using a silicon wafer polishing apparatus (See regarding claim 8).

Regarding claim 12, Doc 1 in view of Muller in view of Atkin and Asakaw in view of Hachiman in view of Gupta et al. disclose a silicon wafer manufacturing method according to claim 10, wherein the processing determined to have the cause of the defective product is polishing processing using a silicon wafer polishing apparatus (See regarding claim 8).

Regarding claim 13, Doc 1 in view of Muller in view of Atkin and Asakaw in view of Hachiman in view of Gupta et al. disclose a silicon wafer manufacturing method according to claim 7, wherein the representative lifetime measurement value is a median obtained from the multiple measurement values for each of the silicon wafers (See regarding claim 1 – note fig. 13 of Askawa et al. During bath processing conditions are identified and conditions are adjusted appropriately. ).

Regarding claim 14, Doc 1 in view of Muller in view of Atkin and Asakaw in view of Hachiman in view of Gupta et al. disclose a silicon wafer manufacturing method according to claim 13, wherein the lifetime measurement determination threshold is a value obtained on the basis of a maximum value of the medians of the silicon wafers included in the wafer group.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



6/8/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822